DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.
 

Response to Arguments
3.	Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.  Applicant argues the absorbent core 80 of Wisneski et al. is actually composed of a specified mixture of absorbent hydrophilic fibers and superabsorbent particles and it is clear that the absorbent hydrophilic fibers described in Wisneski does not constitute a superabsorbent polymer.  Applicant cites paragraph 0091 of Wisneski to support this position. Wisneski does teach a mixture of absorbent hydrophilic fibers and superabsorbent particles as does the present invention.  Wisneski also teaches in .  
Applicant further argues regarding claim 11, particularly step (I), the absorbent core 80 of Wisneski is produced by the apparatus shown in Figure 11, specifically by mixing the superabsorbent particles and fibers in the forming chamber 168 and there is no room for modifying the mixing process of Wisneski into a forming process utilizing a melted olefinic polymer composition. Wisneski teaches the absorbent core wraps may be 

The argument that the step (I) of claim 11 of the present application is particularly specific to the layer structure consisting of SB/SAP/SB is discussed above. 
Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 6, 7, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an absorption layer having only superabsorbent polymer as the absorbent material (Examples 2 and 7), the specification does not reasonably provide enablement for the absorption layer consisting of the first spunbond nonwoven fabric, the superabsorbent polymer, and the second spunbond nonwoven fabric and further comprising synthetic or natural fluff as claimed in claims 6-8 and 15.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The ‘consisting’ .  

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 6-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In both independent claims 1 and 11, Applicant uses the ‘comprising’ language in the independent claims 1 and 11 in the preamble to describe the absorption layer. The ‘comprising’ language used in the independent claims is inclusive or open-ended and does not exclude additional unrequited elements, compositional components, or steps. The ‘consisting’ language indicates the absorption layer has only the spunbond nonwovens and superabsorbent with no other absorbent materials in the absorption layer.  Claims 6-8 and 15 also claim the absorption layer further comprises a synthetic pulp or a natural fluff pulp.  It is unclear how the absorption layer can ‘consist’ of superabsorbent polymer and then contain additional synthetic pulp or a natural fluff pulp. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


12.	Claims 1, 2, 4-7, 9-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wisneski et al. US Patent Application Publication 2007/00044903.

As to claims 1 and 16, Wisneski teaches an absorber having an absorption layer 34 comprising; a superabsorbent polymer (paragraphs 0045-0046).  Wisneski does not specifically teach the superabsorbent is present in an amount of from 15 to 31.6 parts by mass with respect to 100 parts by mass of the absorber.  However, Wisneski does teach the superabsorbent may be present in the core in an amount of 0 to 100% based on the total weight of the core (paragraphs 0046, 0091).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed amount since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Allery et al. 105 USPQ 233.   

Wisneski teaches a spunbond nonwoven fabric 84,134 that is long fibers composed of an olefinic polymer composition – Wisneski teaches the core wraps may comprise polyolefin fibers (paragraphs 0047, 0083) and the fibers utilized may be continuous or 

Wisneski further teaches an absorption layer 20 consisting the construction of a first spunbond nonwoven fabric 84 as discussed above, a superabsorbent polymer – where Wisneski teaches the absorbent core 80 may have up to 100% superabsorbent (paragraph 0046), and a second spunbond nonwoven fabric 134 in this order (Figure 5; paragraph 0093).  

As to claim 2, Wisneski teaches the first and second olefinic polymer compositions comprises a hydrophilizing agent (paragraphs 0047, 0049). As to claim 4, Wisneski teaches the absorption layer may be embossed (paragraph 0052). As to claim 5, the absorption layer further comprises a melt-blown nonwoven fabric (paragraphs 0047- 0048). As to claims 6 and 7, the absorption layer further comprises a synthetic pulp or a natural fluff pulp – Wisneski incorporates by reference (paragraph 0054) Abuto et al. US 2006/0135932 (Ser. No. 11/020,842) who teaches an absorption layer comprising 
As to claim 10, Wisneski teaches a sanitary article 20 comprising the absorber according to claim 9 (Figures 1 and 3-5; paragraph 0044). As to claims 11 and 14, Wisneski teaches an absorber having an absorption layer 34 comprising; a superabsorbent polymer (paragraphs 0045-0046).  Wisneski does not specifically teach the superabsorbent is present in an amount of from 15 to 31.6 parts by mass with respect to 100 parts by mass of the absorber.  However, Wisneski does teach the superabsorbent may be present in the core in an amount of 0 to 100% based on the total weight of the core (paragraphs 0046, 0091).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the claimed amount since where the general conditions of a claim are disclosed in the 

Wisneski teaches a spunbond nonwoven fabric 84,134 that is long fibers composed of an olefinic polymer composition – Wisneski teaches the core wraps may comprise polyolefin fibers (paragraphs 0047, 0083) and the fibers utilized may be continuous or discontinuous (paragraphs 0047-0048).  Wisneski incorporates by reference (paragraph 0054) Abuto et al. US 2006/0135932 (Ser. No. 11/020,842) who teaches the core wrap comprises olefin elastomers (paragraph 0080), an absorption layer comprising superabsorbent and fluff fibers (Abuto paragraph 0055).  Wisneski teaches the absorbent core wraps may be manufactured by any suitable means, such as the processes of USPN 5458592 to Abuto et al., which is incorporated by reference (Wisneski paragraph 0054).  Abuto teaches a suitable process for forming a fibrous nonwoven wrap by extruding a molten thermoplastic polymer into a plurality of molten streams which are then attenuated into a plurality of fibers which are deposited onto a forming surface to form a fibrous nonwoven web core wrap (Abuto col. 3, lines 5-11).  

Wisneski teaches a method of producing the above absorber, the method comprising:

step (I): Wisneski teaches core wraps using continuous fibers, spunbond polyolefin fibers (paragraph 0048).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to modify the process of Wisneski to incorporate forming long fibers from a melted olefinic polymer composition as taught in Abuto USPN 5458592, drawing and thinning the long fibers in order to provide better diffusion to the first sheet, absorbent body surface.  Doing so would allow fluids to more rapidly enter and be absorbed by the underlying absorbent material.  Wisneski teaches accumulating the fibers on a collecting belt to obtain a spunbond nonwoven fabric;

 step (II): sprinkling a superabsorbent polymer onto the spunbond nonwoven fabric on the collecting belt (paragraph 0098, 099);

step (IV): performing a surface shaping processing on the laminate on the collecting belt (paragraphs 0086, 0087) – Ota teaches the absorbent body is molded in a desired shape. 
As to claim 12, Wisneski teaches the first and second olefinic polymer compositions comprises a hydrophilizing agent (paragraphs 0047, 0049). As to claim 15, the absorption layer further comprises a synthetic pulp or a natural fluff pulp – Wisneski incorporates by reference (paragraph 0054) Abuto et al. US 2006/0135932 (Ser. No. 11/020,842) who teaches an absorption layer comprising superabsorbent and fluff fibers (Abuto paragraph 0055).  Abuto teaches the core wrap 14 may include full fibers (Abuto paragraph 0066), which would be on the surface of the absorption layer. Wisneski further teaches the absorption layer may be only a first core wrap web (paragraph 0094), in which case the pulp in the absorbent is on a surface of the absorption layer.
13.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wisneski et al. US Patent Application Publication 2007/00044903 in view of Boggs et al. US Patent Application Publication 2006/0135923.  Wisneski teaches the present invention substantially as claimed.  However, Wisneski does not teach the first and . 

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wisneski et al. US Patent Application Publication 2007/00044903 in view of Ning et al. WO 00/12801.  Wisneski teaches the present invention substantially as claimed. Wisneski teaches the polyolefin comprises a hydrophilizing agent (paragraph 0047, 0049).  Wisneski does not teach “wherein from 0.01 to 10 parts by mass of polypropylene glycol having a molecular weight of from 200 to 10,000 is adhered to 100 parts by mass of the synthetic pulp”.  Ning teaches an absorbent comprising nonwoven spunbond or meltblown (page 6, paragraph 3) polyolefin fabrics modified with a hydrophilizing agent, such as polypropylene glycol to render the hydrophobic polyolefin wettable to water (page 8 paragraph 2).  Ning teaches the polyglycol molecular weight should be about 500 and most preferably about 2000 (page 10, paragraph 2).   Ning teaches a higher molecular weight polyglycol is preferred for the benefit of causing a greater enhancement of hydrophilicity (page 10, paragraph 2).  It would have been obvious to . 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781